               Case 3:19-cr-00621-EMC Document 89 Filed 12/07/20 Page 1 of 9




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-7234
          Colin.Sampson@usdoj.gov
 7
   JOHN C. DEMERS
 8 Assistant Attorney General
   National Security Division
 9
   BENJAMIN J. HAWK (NJBN 030232007)
10 Trial Attorney, National Security Division
          950 Pennsylvania Avenue NW
11        Washington, DC 20530-0001
          Telephone: (202) 307-5176
12        Benjamin.Hawk@usdoj.gov

13 Attorneys for United States of America

14                                   UNITED STATES DISTRICT COURT

15                                 NORTHERN DISTRICT OF CALIFORNIA

16                                        SAN FRANCISCO DIVISION

17
     UNITED STATES OF AMERICA,                        )   Case No. CR 19-621 EMC
18                                                    )
             Plaintiff,                               )   UNITED STATES’ OPPOSITION TO
19                                                    )   DEFENDANT’S MOTION REGARDING THE
        v.                                            )   GOVERNMENT’S CLASSIFIED DISCOVERY
20                                                    )   OBLIGATIONS (ECF NO. 85)
     AHMAD ABOUAMMO,                                  )
21                                                    )   Date: January 6, 2021
             Defendant.                               )   Time: 2:30 p.m.
22                                                    )   Courtroom: 5, 17th Floor
                                                      )
23                                                    )

24

25           The government respectfully submits its Opposition to Defendant Ahmad Abouammo’s Motion
26 Regarding the Government’s Classified Discovery Obligations [Dkt. No. 85]. For the reasons set forth

27 below, the Court should deny Defendant’s motion.

28

     U.S.’ OPPOSITION TO DEFENDANT’S MOTION RE: CIPA,
     CASE NO. 19-621 EMC                              1
                 Case 3:19-cr-00621-EMC Document 89 Filed 12/07/20 Page 2 of 9




 1          I.       BACKGROUND

 2          On November 5, 2019, a Complaint was issued charging Defendant Abouammo and two co-

 3 defendants – Ali Alzabarah and Ahmed Almutairi – with acting as agents of a foreign government

 4 without notifying the Attorney General, in violation of 18 U.S.C. § 951. Dkt. No. 1.1 Defendant

 5 Abouammo also was charged with falsification of records, in violation of 18 U.S.C. § 1519. Id.

 6 Defendant Abouammo was arrested on the same day. Warrants have been issued for the arrests of

 7 Defendants Alzabarah and Almutairi, who are believed to be in Saudi Arabia.

 8          On November 19, 2019, the Grand Jury returned an Indictment, which charged the same offenses

 9 alleged in the Complaint. Dkt. No. 13. Defendant Abouammo was further charged with one count of

10 falsifying documents. Id. On April 7, 2020, after the Grand Jury was suspended due to COVID-19, the

11 government filed a Superseding Information, charging the defendants with the same counts from the

12 Indictment, as well as one count of conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349,

13 and fifteen substantive counts of wire fraud, in violation of 18 U.SC. §§ 1343 and 1346. Dkt. No. 42.

14 Defendant Abouammo was also charged with three counts of international money laundering, in

15 violation of 18 U.S.C. § 1956(a)(2)(B)(i). Id. On July 28, 2020, after the Grand Jury resumed in limited

16 capacity, it returned a Superseding Indictment, charging the same offenses alleged in the Superseding

17 Information. Dkt. No. 53.

18          On July 31, 2020, the government filed a motion for a pretrial conference pursuant to Section 2

19 of the Classified Information Procedures Act (“CIPA”), 18 U.S.C. App. III. Dkt. No. 55. In its motion,

20 the government provided notice of its intent to file an ex parte, in camera submission under seal pursuant

21 to Section 4 of CIPA. Id. at 2. The government further indicated that it does not anticipate using

22 classified information affirmatively in its case-in-chief, nor does it anticipate providing classified

23 information to the defense in this case. See id. On September 25, 2020, the government provided notice

24 that it had filed its ex parte, in camera submission under seal with the Court pursuant to Section 4. See

25 Dkt. No. 69. On November 18, 2020, Defendant Abouammo filed the instant motion concerning CIPA

26

27          1
            The factual allegations against Defendant, if relevant, are detailed in the government’s
28 opposition to Defendant’s Motion to Dismiss for Failure to State Offense, filed concurrently with this
   opposition.
     U.S.’ OPPOSITION TO DEFENDANT’S MOTION RE: CIPA,
     CASE NO. 19-621 EMC                              2
                Case 3:19-cr-00621-EMC Document 89 Filed 12/07/20 Page 3 of 9




 1 and the government’s discovery obligations. See Dkt. No. 85.

 2          II.     APPLICABLE LAW2

 3          The government has a compelling interest in protecting classified information. See Dep’t of the

 4 Navy v. Egan, 484 U.S. 518, 527 (1988) (identifying the government’s “‘compelling interest’ in

 5 withholding national security information from unauthorized persons in the course of executive

 6 business”). Courts have further recognized that the determination of whether, and how, to classify

 7 information is a matter committed solely to the government. See United States v. Smith, 750 F.2d 1215,

 8 1217 (4th Cir. 1984) (recognizing that “[a] defendant cannot challenge [the government’s] classification

 9 [determination]” and the “court cannot question it”), rev’d on other grounds, 780 F.2d 1102 (4th Cir.

10 1985) (en banc).

11          Section 4 of CIPA governs how federal courts address and process pretrial matters concerning

12 the discoverability of classified information in criminal cases. See United States v. Sarkissian, 841 F.2d

13 959, 965 (9th Cir. 1988) (explaining that “Congress passed CIPA to prevent the problem of ‘graymail,’

14 where defendants pressed for the release of information to force the government to drop the

15 prosecution”). CIPA’s fundamental purpose is to “harmonize a defendant’s right to a fair trial with the

16 government’s right to protect classified information.” United States v. Sedaghaty, 728 F.3d 885, 903

17 (9th Cir. 2013). “[It] does not expand or restrict established principles of discovery.” Id.; see also

18 United States v. Varca, 896 F.2d 900, 905 (5th Cir. 1990) (explaining that CIPA does not “expand the

19 traditional rules of discovery under which the government is not required to provide criminal defendants

20 with information that is neither exculpatory nor, in some way, helpful to the defense”). Rather, “it

21 contemplates an application of the general law of discovery in criminal cases to the classified

22 information area with limitations imposed based on the sensitive nature of the classified information.”

23 United States v. Yunis, 867 F.2d 617, 621 (D.C. Cir. 1989); accord Sedaghaty, 728 F.3d at 904-05.

24          Among other things, Section 4 permits the Court, “upon a sufficient showing,” to authorize the

25 government “to delete specified items of classified information” from “discovery under the Federal

26
            2
27           The government has fully briefed these issues in its Section 2 motion, Dkt. No. 55, and its ex
   parte, in camera Section 4 submission, See Dkt. No. 89 (providing notice of filing). The legal principles
28 most relevant to Defendant’s motion are summarized herein. There are no substantive differences
   between the law cited herein and the government’s other filings.
     U.S.’ OPPOSITION TO DEFENDANT’S MOTION RE: CIPA,
     CASE NO. 19-621 EMC                              3
                Case 3:19-cr-00621-EMC Document 89 Filed 12/07/20 Page 4 of 9




 1 Rules of Criminal Procedure.”3 18 U.S.C. App. III, § 4. Like Section 4, Fed. R. Crim. P. 16(d)(1)

 2 provides that, “[u]pon a sufficient showing,” a district court “may, for good cause, deny, restrict, or

 3 defer discovery or inspection, or grant other appropriate relief.” The legislative history of CIPA makes

 4 clear that Section 4 was “intended to clarify the court’s powers under Fed. R. Crim. P. 16(d)(1) to deny

 5 or restrict discovery in order to protect national security.” Sedaghaty, 728 F.3d at 904 (citing S. Rep.

 6 No. 96-823 at 6, reprinted in 1980 U.S.C.C.A.N. at 4299-4300).

 7          CIPA and Ninth Circuit precedent provide a clear framework for courts to follow when the

 8 government seeks to delete or withhold classified information from discovery pursuant to Section 4. See

 9 Sedaghaty, 728 F.3d at 904. First, the Court determines whether the information is discoverable. Id. If

10 it is, then the Court considers the validity of the government’s claim of the classified information

11 privilege. Id. Next, the Court determines whether the information is “relevant and helpful to the

12 defense of [the] accused.” Id; see also Yunis, 867 F.2d at 623 (“[C]lassified information is not

13 discoverable on a mere showing of theoretical relevance in the face of the government’s classified

14 information privilege.”). If the information is neither relevant nor helpful, then the inquiry is over. See

15 Sedaghaty, 728 F.3d at 904 (concluding that “the district court did not improperly withhold relevant and

16 helpful information from discovery”). However, if the Court determines that any of the classified

17 information is both relevant and helpful to the defendant, then the Court should balance the

18 government’s need to protect national security against the defendant’s need for the information. See

19 Sarkissian, 841 F.2d at 965 (noting that the courts can engage in balancing); see also Yunis, 867 F.2d at

20 625.

21          Both Section 4 and Rule 16(d)(1) “explicitly provide for ex parte filings and do not require . . .

22 detailed notice . . . [to the defense].” Sedaghaty, 728 F.3d at 908-909. Defendants do not have a due

23 process right to know or have access to the classified information in the government’s possession that it

24 seeks to delete from discovery; nor is defense counsel entitled to access that information simply because

25

26          3
             Section 4 also permits the Court to authorize the government “to substitute a summary of the
27 information  for such classified documents” or “to substitute a statement admitting relevant facts that the
   classified information would tend to prove.” Those provisions are inapplicable here, as the government
28 is asking the Court to delete – not substitute – classified information, because (assuming, arguendo, it is
   discoverable), it is neither relevant nor helpful to the defense.
     U.S.’ OPPOSITION TO DEFENDANT’S MOTION RE: CIPA,
     CASE NO. 19-621 EMC                              4
                  Case 3:19-cr-00621-EMC Document 89 Filed 12/07/20 Page 5 of 9




 1 he or she holds a security clearance. Id. at 908-09. Moreover, the Ninth Circuit has recognized that, in

 2 addition to ex parte CIPA filings, “ex parte, in camera hearings in which the government counsel

 3 participates to the exclusion of defense counsel are part of the process that the district court may use.”

 4 United States v. Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir. 1998); see also H.R. Rep. No. 96-

 5 831, at 27 n.22 (1980) (“[S]ince the government is seeking to withhold classified information from the

 6 defendant, an adversary hearing with defense knowledge would defeat the very purpose of the discovery

 7 rules.”).

 8           III.     LEGAL ARGUMENT

 9           Defendant Abouammo asks the Court for three forms of relief: (1) to order the government to

10 make a record of the steps it has taken to produce classified materials that are discoverable; (2) to order

11 the government to produce classified materials that are discoverable; and (3) to deny the government’s

12 request to “withhold” from discovery classified materials. See Dkt. No. 85 (“Def. Mot.”). The Court

13 should deny each of Defendant’s requests, as set forth below.

14           1.       The Court Should Deny Defendant’s Request for an Order Requiring the Government to
                      Make a Record of the Steps It Has Taken to Satisfy Its Discovery Obligations
15

16           Without providing any legal support, Defendant argues that the government should produce a

17 record of the steps it has (and has not) taken to fulfill its discovery obligations related to classified

18 information. Def. Mot. at 3-5. CIPA, however, does not impose additional discovery requirements

19 merely because the information at issue is classified, see Sedaghaty, 728 F.3d at 903, nor has Defendant

20 offered any real meaningful reason for why the Court should do so in this case.

21           Defendant bases his request on several incorrect beliefs. First, the government is not keeping the

22 Court “in the dark.” See Def. Mot. at 4-5. The government is following the law and procedures set forth

23 in Section 4, and the Court, of course, is aware of the contents of the government’s sealed ex parte, in

24 camera submission. Despite Defendant’s insistence otherwise, the government believes the record is

25 sufficient for the Court to rule and for any appellate review of the Court’s ruling. See Sedaghaty, 728

26 F.3d at 909.

27           Second, Defendant complains that he, too, is “in the dark” about any potential classified

28 discovery, claiming there is “no reason” for him to be. Def. Mot. at 4-5. But the law is clear that he is

     U.S.’ OPPOSITION TO DEFENDANT’S MOTION RE: CIPA,
     CASE NO. 19-621 EMC                              5
                 Case 3:19-cr-00621-EMC Document 89 Filed 12/07/20 Page 6 of 9




 1 not entitled to the government’s Section 4 filing and the classified information in question. See

 2 Sedaghaty, 728 F.3d at 908-09. Moreover, Defendant appears to concede that such proceedings should

 3 be ex parte, though he hedges by adding the word “usually,” which is not actually the law. See Def.

 4 Mot. at 3.

 5          Third, Defendant is simply wrong to imply (without offering any specific allegations) that the

 6 government has failed to fulfill its discovery obligations or that it cannot be trusted to do so. See id. at

 7 3-4. In asking the Court to supervise the government’s “discovery conduct” with respect to classified

 8 information, Defendant ignores one obvious detail – the government raised the very issues that are

 9 before the Court. The government is not acting unilaterally here, because it is mindful of both the strong

10 need to protect national security and its discovery obligations.

11          The few cases cited by Defendant concerning “failures by prosecutors” (presumably included to

12 support the inference that the government will “fail” here) are inapposite to the issues before the Court

13 and require little, if any, discussion. See id. First, in Sedaghaty, the government sought authorization

14 from the district court to delete certain classified information from discovery and to substitute other

15 relevant and helpful classified information with a summary. 728 F.3d 885. With respect to the former,

16 the Ninth Circuit affirmed the district court’s decision after reviewing a similar ex parte record. Id. at

17 909. As Defendant notes, the Ninth Circuit did take issue with the government’s summary in that case,

18 but in this case, the government has not asked the Court to substitute classified information with a

19 summary for the defense, because (assuming, arguendo, it is discoverable), it is neither relevant nor

20 helpful to him. Second, the court in United States v. Nejad, __ F. Supp. 3d __, 2020 WL 5549931, at

21 *4-6 (S.D.N.Y. Sept. 16, 2020), vacated the defendant’s conviction as a result of “numerous disclosure-

22 related issues that arose prior to, during, and after [the defendant’s trial].” But those are not the facts

23 before this Court. Finally, in United States v. Koubriti, 336 F. Supp. 676, 678 (E.D. Mich. 2004), the

24 government confessed prosecutorial error and admitted that it had intentionally failed to disclose a

25 document that it “unquestionably should have.” As with Nejad, those are not the facts before this Court.

26          2.       The Court Should Deny Defendant’s Request for the Production of Classified Materials

27          Defendant also asks the Court to order the government to produce classified materials that are

28 discoverable under Rule 16 subject to the limitations set forth in Section 4 of CIPA. See Def. Mot. at 5.

     U.S.’ OPPOSITION TO DEFENDANT’S MOTION RE: CIPA,
     CASE NO. 19-621 EMC                              6
               Case 3:19-cr-00621-EMC Document 89 Filed 12/07/20 Page 7 of 9




 1 These, of course, are the very issues the government has asked the Court to decide through its sealed ex

 2 parte, in camera filing. While Defendant claims that there are “three modes of disclosure outlined in

 3 CIPA Section 4,” see id. at 5, here, the government has only asked the Court for authorization to delete

 4 or withhold classified information, because (assuming, arguendo, it is discoverable), it is neither

 5 relevant nor helpful to him.

 6          Moreover, while Defendant acknowledges that the Ninth Circuit has adopted the “relevant and

 7 helpful” standard for determining whether classified information must be disclosed – a standard

 8 established by the Supreme Court more than 60 years ago in an analogous context, see Roviario v.

 9 United States, 353 U.S. 53 (1957), and applied regularly in the years since by courts in the Ninth Circuit

10 – he nonetheless asks the Court to disregard established precedent. See Def. Mot. at 5-6. Defendant’s

11 rationale for such an extraordinary measure is unpersuasive and would render CIPA a nullity.

12          Furthermore, the circumstances here are not “unique to classified discovery,” as Defendant

13 wrongly claims. See id. at 5. Courts are often asked to review unclassified information ex parte and in

14 camera to determine, for example, whether it constitutes a witness statement subject to disclosure under

15 the Jencks Act or exculpatory material subject to disclosure under Brady. See United States v. Mejia,

16 448 F.3d 436, 457-58 (D.C. Cir. 2006) (explaining that ex parte CIPA proceedings are not without close

17 analogies). Moreover, contrary to Defendant’s unsupported assertions, see Def. Mot. at 6, the “relevant

18 and helpful” standard is not “inconsistent with the plain language of CIPA,” nor is it inconsistent with

19 established principles of discovery. See Sedaghaty, 728 F.3d at 903 (explaining that CIPA was enacted

20 to harmonize the government’s compelling interest in protecting classified information with a

21 defendant’s right to a fair trial); see also Yunis, 867 F.2d at 623 (“[T]he threshold for discovery in this

22 context . . . requires that a defendant seeking classified information like [the] defendant seeking the

23 informant’s identity in Roviario, [be] entitled only to information that is at least ‘helpful to the defense

24 of the accused.’”).

25          While it is the government’s position that the classified information in question is neither

26 relevant nor helpful to the defense, it has not taken it upon itself to make those determinations, but

27 rather, has asked the Court to decide the issues. See Def. Mot. at 5-6. “[T]he government’s approach to

28 classified discovery” in this case has simply been to follow the law. See id. at 6. To the extent the Court

     U.S.’ OPPOSITION TO DEFENDANT’S MOTION RE: CIPA,
     CASE NO. 19-621 EMC                              7
                 Case 3:19-cr-00621-EMC Document 89 Filed 12/07/20 Page 8 of 9




 1 would find it useful in determining whether the information is relevant or helpful, the government does

 2 not object to Defendant’s request to submit his potential theories of defense ex parte for the Court’s

 3 consideration. See id. at 6-7.

 4          Finally, the government’s Section 4 filing is not a concession that the classified information in

 5 question is discoverable. See id. at 6. The first step in the Court’s analysis under Section 4 is to

 6 determine whether the information is, in fact, discoverable. See Sedaghaty, 728 F.3d at 904.

 7          3.       The Court Should Grant the Government’s Request to Delete or Withhold Classified
                     Information from Discovery
 8

 9          Defendant lastly asks the Court, without any legal support, to draw some sort of meaningful

10 distinction between the words “delete” and “withhold.” See Def. Mot. at 7. There simply is none; the

11 words are used interchangeably to describe the same procedure set forth in Section 4. See, e.g.,

12 Sedaghaty, 728 F.3d at 904 (“When considering a motion to withhold classified information from

13 discovery . . . .”); H.R. Rep. No. 96-831, at 27 n.22 (1980) (describing how, under CIPA, “the

14 government [can seek] to withhold classified information from the defendant”).

15          Relying on this nonexistent distinction, Defendant further claims, incorrectly, that a request to

16 “delete” classified information should be analyzed under Section 4, while a request to “withhold”

17 classified information should be analyzed under Rule 16(d)(1). See Def. Mot. at 7-8. Both Section 4

18 and Rule 16(d)(1) permit the government to withhold information from discovery, however, and for

19 good reason. Section 4 was enacted “to clarify[] the court’s powers under Federal Rule of Criminal

20 Procedure 16(d)(1) . . . because some judges [had] been reluctant to use their authority under the rule.”

21 S. Rep. No. 96-823, at 6 (1980), as reprinted in 1980 U.S.C.C.A.N. 4294, 4299–4300; see also

22 Sedaghaty, 728 F.3d at 904 (noting that Section 4 was intended to clarify the court’s powers under Rule

23 16(d)(1) to restrict discovery to protect national security). Here, given the classified nature of the

24 information, CIPA controls and the Court should authorize the government to delete or withhold that

25 information, because it is neither relevant nor helpful to the defense (assuming, arguendo, it is

26 discoverable). Even if the Court were to look to Rule 16(d)(1), the result would be the same.

27          Defendant appears to claim that Rule 16(d)(1) has a heightened standard because it requires a

28 showing of “good cause.” See Def. Mot. at 7-8. Surely, protecting classified information and national

     U.S.’ OPPOSITION TO DEFENDANT’S MOTION RE: CIPA,
     CASE NO. 19-621 EMC                              8
              Case 3:19-cr-00621-EMC Document 89 Filed 12/07/20 Page 9 of 9




 1 security constitutes good cause under Rule 16(d)(1). Furthermore, deleting or withholding information

 2 from discovery, whether pursuant to Section 4, Rule 16(d)(1), or both, is not a “drastic” remedy, see id.,

 3 but rather, the appropriate procedure when classified discovery is neither relevant nor helpful to the

 4 defense. Anything short of that remedy, as Defendant proposes (e.g., a protective order to “enable the

 5 defense to obtain the material”), see id. at 8, runs contrary to the law, and Defendant fails to identify any

 6 authority in support of such limited measures, which clearly do not protect national security.

 7          IV.     CONCLUSION

 8          For the foregoing reasons, the government respectfully requests that the Court deny Defendant’s

 9 motion regarding the government’s classified discovery obligations.

10

11 DATED: December 7, 2020.                                       Respectfully submitted,
12
                                                                  DAVID L. ANDERSON
13                                                                United States Attorney,

14                                                                ___/s/ Benjamin J. Hawk__________
                                                                  COLIN C. SAMPSON
15                                                                Assistant United States Attorney
                                                                  BENJAMIN J. HAWK
16
                                                                  Trial Attorney, National Security Division
17

18

19

20

21

22

23

24

25

26

27

28

     U.S.’ OPPOSITION TO DEFENDANT’S MOTION RE: CIPA,
     CASE NO. 19-621 EMC                              9
